DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
First claim numbered 17 after claim 13 is objected to because of the following informalities:  First claim numbered 17 should be renumbered claim --14--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reference voltage" in claims is a relative term, which renders the claim indefinite.  The term "reference voltage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in If Applicant intends any particular voltage, it should be clearly recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al. (2018/0331037).
Re claim 1, Mohammed et al. disclose a first electronic circuit (1110) comprising a first surface, intended to be attached to a second electronic circuit (1105) by hybrid molecular bonding ([0044]), first electrically-conductive pads exposed on the first surface, and at least three first parallel electrically-conductive tracks exposed on the first surface, first pads being present between each pair of first tracks among the first three tracks, the length of each first track being equal to at least five times the width of the first track, the first tracks delivering a reference voltage to the first electronic circuit ([0002]-[0010] & Fig. 11 & 20B [0113]).
Re claim 2, Mohammed et al. disclose a method of hybrid bonding of a first surface of a first electronic circuit (1110) to a second surface of a second electronic circuit (1105), the first electronic circuit comprising first electrically-conductive pads exposed on the first 
Re claim 3, Mohammed et al. disclose wherein the first tracks are arranged symmetrically with respect to the second tracks (Fig. 11).
Re claims 6 and 13, Mohammed et al. disclose wherein the first tracks have the same composition as the first pads (Cu-Cu bonding).
Re claims 7 and 14, Mohammed et al. disclose a plurality of track including wherein the first electronic circuit comprises third electrically-conductive tracks, of a lower metal level than the first tracks, some of which are electrically coupled to the pads, others being electrically coupled to the first tracks (Figs. 11 & 20B).
Re claims 10 and 17, Mohammed et al. disclose wherein the first electronic circuit comprises a fourth electrically-conductive track, exposed on the first surface and parallel to the first tracks, none of the first pads being present between said fourth track and at least one of the first tracks (Fig. 11(3) ~ clock lines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. as applied to claims 1-3, 6, 7, 10, 13, 14 and 17 above, and further in view of the following comments.
Re claims 4 and 11, Mohammed et al. does not disclose wherein the width of each first track is equal, to within 10%, to the minimum diameter of the circles containing the cross-sections of the first pads.
One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve a desired track dimension.  
In addition, the selection of width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result 
   Note that the specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the Applicant must show that the chosen width is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claims 5 and 12, the examiner takes official notice that using a dielectric to separate pads and tracks are well known in the art before the effective filing date of the present invention.  It is well known in the art that tracks or interconnects are formed in dielectric material.  Therefore, it would have be obvious to one of ordinary skill in the art to use the dielectric material for its own intended purpose.
Re claims 8, 9, 15 and 16, One of ordinary skill in the art would have been led to the recited density through routine experimentation which depends on the material used to achieve a desired connection and/or function.  
In addition, the selection of density, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and 
   Note that the specification contains no disclosure of either the critical nature of the claimed density or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen density or upon another variable recited in a claim, the Applicant must show that the chosen density is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 29, 2021